Citation Nr: 0700467	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-07 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 hearing officer decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for right eye defective vision.  The appeal also 
arises from an October 2004 RO rating decision that denied 
entitlement to service connection for lung cancer and a TDIU.

The issues regarding entitlement to service connection for 
lung cancer and a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Medical evidence shows the veteran's right eye vision is 
impaired by interstitial keratosis and refractive error.

2.  There is no competent evidence of incurrence of a right 
eye disability during active service.  

3.  There is no competent evidence of aggravation of right 
eye interstitial keratosis or refractive error due to a 
service-connected left eye disability.  



CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
active service nor was it caused or aggravated by a service-
connected left eye disability.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 4.78 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for 
the right eye.  VA provided notice letters in April 2001, 
November 2004, and in April and August 2006.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the issue addressed in 
this decision.  VA and private examination reports are 
associated with the claims files.  The veteran presented 
testimony before the undersigned Veterans Law Judge in 
September 2006.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended by the 
Court in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).   

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, VA has 
provided the required notices.  Thus, no unfair prejudice 
will result from the Board's handling of the issue addressed 
in this decision at this time.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Congenital defects and refractive error of the eyes are not 
disabilities for VA purposes.  38 C.F.R. § 3.303(c) (2006); 
Wynn v. Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90 
(service connection may be granted for congenital, 
developmental or familiar origin where superimposed disease 
or injury occurred).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In May 2000, the veteran claimed service connection for the 
right eye secondary to his service-connected left eye 
condition (previously, VA had granted service connection 
under 38 U.S.C.A. § 1151 for left eye disability).  The 
veteran submitted a March 2000 VA report that shows right eye 
interstitial keratitis and early senile cataract.  That 
report also contains the annotation "prob congenital;" 
however, to what that annotation refers is unclear.  Although 
the VA report notes a current right eye disability, it does 
not tend to relate the right eye condition to active service 
or to the service-connected left eye.  

In April 2001, the veteran claimed direct service connection 
for the right eye.  He reported that an infection of the 
right eye during active service caused scarring and loss of 
sight.  He reported that a VA doctor attributed right eye 
vision loss to scarring.  He later testified to that effect 
also.  Thus, the veteran has postulated two theories of 
service connection; direct and secondary.

Four VA eye examination reports and a private report are of 
record.  The VA reports are dated in April 1996, December 
2004, April 2005, and December 2005.  The private report is 
dated in April 1996.  None of these reports tend to associate 
any right eye disorder to active service or to the left eye 
disorder.  The December 2005 VA report notes bilateral 
interstitial keratitis/scarring, bilateral senile cataract, 
and bilateral presbyopia.  

Regardless of the lack of medical evidence of aggravation, VA 
should consider aggravation of a non-service-connected eye 
where the other eye is service-connected.  38 C.F.R. § 4.78 
contains special instructions for computing this aggravation.  
Section 4.78 states that in determining the effect of 
aggravation of visual disability, even though the visual 
impairment of only one eye is service-connected, the vision 
of both eyes is evaluated before and after suffering the 
aggravation and the former evaluation is subtracted from the 
latter, except when the bilateral vision amounts to total 
disability.  In the event of subsequent increase in the 
disability of either eye due to intercurrent disease or 
injury not associated with the service, the condition of the 
eyes before suffering the subsequent increase will be taken 
as the basis of compensation subject to the provisions of 38 
C.F.R. 
§ 3.383(a).  

Applying § 4.78 to this case, in August 1978, the veteran 
suffered left eye impairment due to VA surgery.  No right eye 
visual acuity measurement just prior to and after the surgery 
is available; however, the veteran's May 1955 separation 
examination report notes right eye distant vision was 
correctable to 20/30.  An April 1996 VA report notes that 
right eye distant visual acuity was correctable to 20/30.  
Thus, in the 23 years prior to and the 18 years after the 
left eye injury, the veteran's corrected right eye visual 
acuity had not decreased measurably.  Moreover, the veteran's 
separation examination report does not note any other right 
eye disorder.  Thus, there is no evidence of any service 
related right-eye disability and no evidence that the 
service-connected left eye injury has decreased, that is, 
aggravated right eye visual acuity.

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the veteran does not 
possess any specialized training, his claim regarding the 
cause of any right eye disorder cannot be afforded any 
weight.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for the right eye.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim of entitlement to 
service connection for the right eye is therefore denied.  


ORDER

Service connection for a right eye disorder is denied.


REMAND

The veteran maintains that exposure to solvents, asbestos, 
and chemicals during active service caused his lung cancer.  
No medical opinion addressing the etiology of the veteran's 
lung cancer has been obtained.  Where there is a reasonable 
possibility that current conditions are related to or are 
residual of conditions experienced in service, VA should 
obtain a medical opinion.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Concerning the TDIU claim, VA may not reject a TDIU claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, supra, the 
Court specifically stated that VA has a duty to obtain an 
examination and an opinion on what effect the service-
connected disability had on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538.

Although the veteran's combined service-connected 
disabilities are 60 percent disabling, the RO determined that 
these service-connected disabilities do not preclude him from 
securing and following a substantially gainful occupation.  
It does not appear that a qualified medical professional has 
been asked to review the entire record and offer an opinion 
on the matter.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d) (West 2002 & Supp. 2006).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The claims file should be forwarded 
to an oncologist for an opinion.  The 
oncologist is asked to review the 
pertinent medical evidence and offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that exposure to various 
solvents and asbestos during active 
service has led to any current 
respiratory disorder, including lung 
cancer.  The veteran may be examined if 
necessary.  The oncologist is asked to 
support any conclusion with a complete 
rationale.  

2.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination to 
determine whether service-connected 
disabilities alone preclude him from 
securing and following a substantially 
gainful occupation.  The claims file must 
be made available to and reviewed by the 
examiner prior to the examination and the 
examiner should note that review in the 
report.  The examiner should elicit from 
the veteran and record for clinical 
purposes a full work and educational 
history.  Based on his/her review, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the service-connected disabilities 
preclude the veteran from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience.  The 
examiner should provide a rationale for 
any opinion expressed in a legible 
report.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims of entitlement to service 
connection for lung cancer and a TDIU.  
If the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006). The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


